DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/16/2020 is acknowledged.  Claims 10 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2005-38809, cited in the IDS of 9/14/2018) in view of Sinn et al. (US 4,901,074), Gratke (US 4,876,461) and Ono (US 4,607,147). 
Regarding claim 1, Hirayama discloses a switch comprising: a first electrode sheet (20, 21) that includes a first electrode (23); a second electrode sheet (30, 31) that includes a second electrode (33) facing the first electrode; and an adhesive material (27, Fig. 6a) that joins the first electrode sheet to the second electrode sheet and has an adhesive property (i.e. paint has an adhesive property), wherein the first and second electrodes come into contact with each other and conduct electricity due to a pressing force, which is applied to at least one of the first and second electrode sheets, and the first electrode sheet includes: a first base (21) on which the first electrode is formed and is composed of a resin (i.e. thermoplastic polyethylene terephthalate), and a first spacer (25) that is provided between the first base and the second electrode sheet, includes a first opening (not labeled) at a position corresponding to the first electrode, and is joined to the second electrode sheet by the adhesive material, and the first spacer is formed on the first base; an inner edge of the adhesive material is positioned outside a peripheral edge of the first opening (in Fig. 6a, left side of left 27 is inner from the electrode sheet); the second electrode sheet includes: a second base (31) on which the second electrode is formed and is composed of a resin (i.e. thermoplastic polyethylene terephthalate); and2Application No.: 16/062,230Docket No.: P180434US00 a second spacer (35) that is provided between the second base and the first spacer, includes a second opening (not labeled, on 35) at a position corresponding to the second electrode, and is joined to the first spacer by the adhesive material; a stiffness of the first spacer is higher than the stiffness of the adhesive material (synthetic resin 25 is stiffer than insulating paint 27); a total thickness of the first spacer, the second spacer, and the adhesive layer is smaller than a thickness of the first base or the second base (see Fig. 6a); the first spacer (25) made of a same resin material as a whole (see abstract) and is formed over a surface of the first base (21), the second spacer (35) made of a same resin material as a whole (see abstract) and is formed oven a surface of the second base (31), the first spacer (25) consist of only one resin layer, and the second spacer (35) consist of only one resin layer (see Fig. 6a).  
Hirayama discloses substantially the claimed invention except for the distance between the first and second bases being smaller than the thickness of the first base or the second base.  Sinn teaches a distance between the first (14) and second (22) bases being smaller than the thickness of the first base or the second base (22).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the distance between the bases being smaller than at least one of the bases, as taught by Sinn, in order to provide the desired support (col. 3, lines 54-57) and in order to provide the desired switching timing (i.e. small) between the contacts.  
Hirayama discloses substantially the claimed invention except for the inclined on the adhesive material.  Gratke teaches the use of adhesive material (74) being inclined in a direction obliquely to the base material.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the adhesive material with an inclined edge, as taught by Gratke, in order to provide the amount of adhesion desired while saving material.  
Hirayama discloses substantially the claimed invention except for the spacers and adhesive formed over an entire surfaces of the bases except for the openings. Ono teaches a spacer (34) formed over an entire surface of the base except for the openings; an adhesive material (33) including a third opening at a position corresponding to the openings of the spacer; the adhesive material formed over a substantially entire surface of the spacer except for the openings. It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the spacer and adhesive over a substantially entire surface, as taught by Ono, in order to provide a level of rigidity to the switch structure.  

Regarding claim 2, Hirayama discloses the second spacer formed on the second electrode sheet.  
Regarding claim 3, Hirayama discloses the second electrode sheet including a second base (31) on which the second electrode is formed, and the first spacer is joined to the second base (indirectly) by the adhesive material.  
Regarding claim 6, Hirayama discloses the first spacer being thinner than the first base.  
Regarding claim 7, Hirayama discloses the first electrode sheet includes lead wires (150) formed on the first base, and the first spacer includes an insulating cover portion (portion of S1) that covers the lead wires.  
Regarding claim 12, Hirayama discloses the first spacer made of the same resin material as a whole and is formed over an entire surface of the first base material (please note that this language does not preclude other materials, but merely requires a same resin as a whole).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Sinn, Gratke and Ono, and further in view of Fiorella (US 4,736,190). 
Regarding claim 8,  the lead wires include: a first lead wire (12A), and a second lead wire (12B, 12C) that includes a jumper portion (at 30) at a position intersecting the first lead wire, wherein the cover portion (10) includes jumper openings formed at the cover portion so as to overlap a part of the second lead wire formed on the first base, and is interposed between the jumper portion and the first lead wire intersecting each other, and the jumper portion includes: a pair of jumper connecting portions (that connect to 12B, 12C) that is filled in the jumper openings and is connected to the second lead wire formed on the first base, and a jumper wire (30) that is formed on the cover portion and connects the pair of jumper connecting portions.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a jumper arrangement, as taught by Fiorella, in order to provide a low profile arrangement.  
Regarding claim 9, Fiorella an insulating jumper portion-insulating portion (20) that is formed on the cover portion so as to cover the jumper portion.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirayama, Sinn, Gratke and Ono, and further in view of Takahashi et al. (US 6,590,177).  
Takahashi teaches the use of an adhesive (4) with an edge portion being recessed from the peripheral edge of the opening.   It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the adhesive, as taught by Takahashi, in order to minimize waste of material.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833